-_-_v.__.,__»». »_,:_,_ , ...-...._

Fts.ia§:?

DEC 11 ZGIS

 

' AO 245B (CASDRev_ 08/13) Judgment in a Criminal CaSe

 

 

 

 

UNITED STATES DISTRICT COU
SOUTHERN DISTRlCT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A C
V_ (For Offenses Committed On or After ovember l, 1987)

Alfred Steven Diaz

 

 
 
   
 

CL.EHK U-`.: LJlblHl_ l u.Ol_il'l-l_
SOUTl"lEl'iN DlSll:ilCl Ol CALll Ol;il\llA
DEPUT\ l

 

Case Number: lS-cr-04196-JAH-l

Elana R. Fogel Federal Defenders
Defendant’s Attomey

 

REGlsTRATloN No. 72028298
ij _

pleaded guilty to count(s) One of the Superseding Information.

 

[j was found guilty on count(s)

 

after a plea of not guiltv. _
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense{s):

 

 

Count

Title & Section Nature of Offense lu_nM(§)
18 USC 3 Accessory After the Fact l

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
\:[ The defendant has been found not guilty on count(s)
E Count(s) remaining is dismissed on the motion of the United States.
g Assessment : $IO0.00 Waived.
le No fine |:l Forfeiture pursuant to order filed , included herein.

lT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Decernber 7. 2018

D:Mtion o\fSentence\\(_\

.JOHN A. HOUSTON
0ITED STATES DISTRICT JUDGE

lS-cr-04l 96-JAH-l

